                                                                             Page 1 of 2

             IN THE UNITED STATES DISTRICT COURT FOR THE
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION

CRAIG A. JACKSON
Plaintiff,

vs.                                           Case No.: 3:17cv791/RV/EMT

LEE BROWN, M.D., et al.,
     Defendants.
____________________________/
                                     ORDER
        This cause comes on for consideration upon the chief magistrate judge’s Report

and Recommendation dated July 19, 2019 (ECF No. 112). The parties have been

furnished a copy of the Report and Recommendation and have been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). I have made a de novo determination of the timely filed objections (doc.

120).

        Having considered the Report and Recommendation, and the timely filed

objections thereto, I have determined that the Report and Recommendation should be

adopted.

        Accordingly, it is now ORDERED as follows:

        1.    The chief magistrate judge’s Report and Recommendation is adopted and

incorporated by reference in this order.
                                                                         Page 2 of 2




       2.      Defendants’ motions for summary judgment (ECF Nos. 32, 38, 57, 66,

70) are GRANTED, and judgment entered in favor of Defendants and against

Plaintiff.

       DONE AND ORDERED this 20th day of August, 2019.



                                 /s/ Roger Vinson
                                 ROGER VINSON
                                 SENIOR UNITED STATES DISTRICT JUDGE




Case No.: 3:17cv791/RV/EMT
